IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 16, 2008
                                No. 07-51111
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JACK WILLIAM STANFORD

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:07-CR-44-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Jack William Stanford has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Stanford has filed a response. The record is insufficiently
developed to allow consideration at this time of Stanford’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when [they have] not been raised before the district court since no opportunity



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51111

existed to develop the record on the merits of the allegations.” See United States
v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Our independent review of the record, counsel’s brief, and
Stanford’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2